Detailed Action
Summary
1. This office action is in response to the application filed on September 08, 2020. 
2. Claims 1-16 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specifications
5. Abstract exceeds 150 words. Appropriate action is required.
Drawings
6. Drawings are objected to because of the following informalities: 
Fig. 3 illustrate same numbers “2” are represents for two different elements.
Figs. 3 illustrate numbers “3” represent for two different  boxes.
Figs. 3 illustrate numbers “4” and “3” are represent for same box.
Figs. 3 illustrate numbers 6,7 and 8 are represent for same box.
Figs. 4 illustrate number 6,7 and 8 represent for same box.

Information Disclosure Statement
7. The information disclosure statement (IDS) submitted 09/08/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
8. Claims 11 and 12 are objected to because of the following informalities: 
Claim 11 recites “ the inactive state” in line 12. There is insufficient antecedent basis for this limitation.
Claim 12 recites “the active state” in line 7. There is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 102
9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,6-8,10 and 13-16 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Gurr  “20170302198”. 
In re to claim 1, Gurr discloses a method for operating an electrical treatment device (Figs. 1-6 shows a method and apparatus for the detection of the position of an operating switching for starting an electric motor. Examiner noted that Figs. 1-6 are considered as same embodiments), wherein the treatment device (Figs. 1-6) comprises: a user-operable operating switch Fig. 2 shows an operating switch 30), a motor electronics system having a motor control (monitoring unit 41)  and an electric drive motor (electric motor 50),, wherein the operating switch (operating switch 30) is electrically connected to a drive voltage source (a voltage source 20 )  on an input side (supply voltage U) and to the motor electronics system (drive circuit 40 ) on an output side (supply voltage U.sub.B to the motor), 
, and wherein the motor electronics system (drive circuit 40 )   is electrically connected to the electric drive motor (electric motor 50) on an output side by way of the motor control (drive circuit 40  is configured to control electric motor 50 at the output side),
 wherein the method comprises the steps of: a) monitoring (see prag.0008, lines 1-8 and Figs. 3-6)  whether an input voltage at the motor electronics system meets a closed criterion or an open criterion (see prag.0008, lines 1-9. Furthermore, see Figs.3-6 the flow chart for the start-up of the electric motor), wherein the closed criterion is characteristic of a closed switching state of the operating switch (Fig 6 shows a  representation of the voltage characteristic of the input voltage, upon the occurrence of an undervoltage due to an ON state of switching 30. Furthermore, Fig. 5 shows schematic representation of the voltage characteristic according to FIG. 4, following the switch-out of the energized electric motor causes due to the ON state of switching 30),, and wherein the open criterion is characteristic of an open switching state of the operating switch; and b) when the open criterion is met (open/ off state  at the time between t1-t4 ), operating the motor control in a state from an open state set (open/ off state  at the time between t1-t4 ),, wherein the open state set includes a voltage control state for limiting an increase in the input voltage caused by a running-down electric drive motor ( FIG. 6 illustrates the run-down of the electric motor 50 following the switch-out of the operating switch 30. In FIG. 6 it is assumed that the input voltage U.sub.E, following the opening of the operating switch 30 at time point t.sub.1, drops below an undervoltage U.sub.U. If the user then recloses the operating switch 30 at time point t.sub.3, the input voltage U.sub.E rises again, until firstly the undervoltage U.sub.U is exceeded, and thereafter a starting voltage U.sub.S for the restarting of the electric motor 50 is exceeded. Appropriately, the monitoring of the input voltage U.sub.E on the drive circuit 40 in relation to the gradient dU/dt of the rising voltage ramp 15 only proceeds after this time point t′.sub.3. In accordance with the representation of the voltage characteristic in FIG. 5, following the overshoot of the starting voltage U.sub.S a gradient dU/dt of the rising voltage ramp 15 must firstly be determined which exceeds a predefined limiting value. , see parag.0047, lines 1-8).  
 In re to claim 2, Gurr discloses (Figs. 1-6), wherein the electric drive motor (electric motor 50) has a mechanical commutator (Examiner noted that it is well known that an electric motor comprises a commutator which is  attached or connected to the armature of a motor or generator, through which electrical connection is made and which ensures that the current flows as direct current)
  In re to claim 3, Gurr discloses (Figs. 1-6),, wherein at least one of: the closed criterion is that the input voltage is equal to or greater than a first voltage threshold value and/or that an increase in the input voltage is equal to or greater than a voltage increase threshold value (Fig. 6 shows input voltage U.sub.E is greater or exceed the initial voltage U.sub.I which causes the switch to be in an ON state, see parag.0047) , and the open criterion is that the input voltage is equal to or smaller than a second voltage threshold value and/or that a drop in the input voltage is equal to or smaller than a voltage drop threshold value (Fig. 6 shows   input voltage U.sub.E is smaller than  undervoltage U.sub.U, which causes the switch to be in an OFF/closes states, see parag.0047)
In re to claim 4, Gurr discloses (Figs. 1-6),wherein the treatment device has a power path (drive circuit 40 via the connecting lines 21, 23 in the form of an input voltage U.sub.E) and an information path ( data line 22)  which is different from the power path (connecting lines 21, 23  is different than data line 22), wherein the power path electrically connects the drive voltage source (drive circuit 40 via the connecting lines 21, 23 in the form of an input voltage U.sub.E) to the motor electronics system (drive circuit 40 ) on the input side for a flow of electric drive power from the drive voltage source (drive circuit 40 ) to the motor electronics system (electric motor 50) , and wherein the operating switch (operating switch 30) is arranged in an electrical manner in the power path (connecting lines 21, 23 ) , and wherein the information path ( data line 22)  electrically connects the drive voltage source ( drive circuit 40) to the motor electronics system for information regarding a voltage source value of the drive voltage source (For the communication of the battery 20 with the drive circuit 40, the former is additionally connected to the drive circuit 40 via at least one data line 22, see parag. 0035), wherein the method further comprises the step of: specifying at least one of: the closed criterion (Fig. 6 shows switching ON state between t0-t1 and t’3-t4 and t5—and so on) , including the first voltage threshold value and/or the voltage increase threshold value ( during between time  t0-t1, input voltage (U.sub.E) is above the U.sub. I voltage switching is in an ON state) , and the open criterion, including the second voltage threshold value and/or the voltage drop threshold value (time between t1-t3, a voltage drop below the undervoltage U.sub.U) , depending on the information provided regarding the voltage source value (data line 22 is coupled drive circuit 40)   .  
In re to claim 6, Gurr discloses (Figs. 1-6), wherein the method further comprises the step of: c) when the closed criterion is met (switching is an ON state between t0-t1 and T4-to the next time duration), operating the motor control in an active state for supplying the electric drive motor with electrical output power from the drive voltage source (Motor is in an ON state between t0-t1 and T4-to the next time duration).  
In re to claim 7, Gurr discloses (Figs. 1-6), wherein the open state set includes the voltage control state for permitting an increase in the input voltage caused by the drive voltage source in the closed switching state of the operating switch (Fig. 6 shows Motor is in an off state when  rising voltage ramp 15 between t3-t4 and switch is in ON state).  
In re to claim 8, Gurr discloses (Figs. 1-6), wherein the open state set includes the voltage control state for maintaining the input voltage at a voltage value (See Figs 5-6 shows that  the input voltage U.sub.E, present on the input terminals 45, 46 with a predefined voltage value U.sub.I, U.sub.S and/or U.sub.U)
In re to claim 10, Gurr discloses (Figs. 1-6), wherein the motor control has at least one motor switch element (operating switch 30) and at least one protective element for protecting the motor switch element (see parag.0044, lines 1-9, and the protective element enables an increase in the input voltage caused by the running- down electric drive motor (IG. 6 illustrates the run-down of the electric motor 50 following the switch-out of the operating switch 30 and the monitoring of the input voltage U.sub.E on the drive circuit 40 in relation to the gradient dU/dt of the rising voltage ramp 15 only proceeds after this time point t′.sub.3, see parag.0047).  
In re to claim 13, Gurr discloses (Figs. 1-6), wherein the motor electronics system (drive circuit 40 ) has at least one intermediate circuit capacitor (after the switch-out of the electric motor, the input voltage of the drive circuit is monitored. In principle, this is possible for a limited time interval even after the switch-out of the operating switch, on the grounds that the generative motor voltage and the capacitors and/or coils incorporated in the electronics are such that the drive circuit remains operational for a limited time., see parag.0009), and the input voltage is an intermediate circuit voltage of the at least one intermediate circuit capacitor (voltage U.sub E is an intermediate voltage between input voltage U from supply voltage and U.sub.B.  
In re to claim 14, Gurr discloses (Figs. 1-6), wherein the method further comprises the step of: when the closed criterion is met, performing a self-test of the treatment device and/or outputting user-accessible information (Fig 3  shows a flow chart for the start-up of the electric motor which is equivalent to self-text).  
In re to claim 15, Gurr discloses an electrical treatment device (Figs. 1-6 shows a method and apparatus for the detection of the position of an operating switching for starting an electric motor. Examiner noted that Figs. 1-6 are considered as same embodiments), comprising: a user-operable operating switch (Fig. 2 shows an operating switch 30), a motor electronics system (drive circuit 40 ) having a motor control and having a monitoring and control apparatus (monitoring unit 41) and an electric drive motor (electric motor 50), wherein the operating switch (operating switch 30) is designed to electrically connect to a drive voltage source (a voltage source 20 ) on an input side (supply voltage U) and is electrically connected to the motor electronics system (drive circuit 40 ) on an output side (supply voltage U.sub.B), 
wherein the motor electronics system (drive circuit 40 )  is electrically connected to the electric drive motor (electric motor 50), 
 on an output side by way of the motor control (drive circuit 40  is configured to control electric motor 50 at the output side), and wherein the monitoring and control apparatus (monitoring unit 41)  is designed to: 
monitor (see prag.0008, lines 1-8 and Figs. 3-6)  whether an input voltage at the motor electronics system meets a closed criterion or an open criterion (see prag.0008, lines 1-9. Furthermore, see Figs.3-6 the flow chart for the start-up of the electric motor), wherein the closed criterion is characteristic of a closed switching state of the operating switch (Fig 6 shows a  representation of the voltage characteristic of the input voltage, upon the occurrence of an undervoltage due to an ON state of switching 30. Furthermore, Fig. 5 shows schematic representation of the voltage characteristic according to FIG. 4, following the switch-out of the energized electric motor causes due to the ON state of switching 30), and wherein the open criterion is characteristic of an open switching state of the operating switch ( (Fig 6 shows a  representation of the voltage characteristic of the input voltage, upon the occurrence of an undervoltage due to an Off state of switching 30 ), and when the open criterion is met (open/ off state  at the time between t1-t4 ) , operate the motor control in a state from an open state set (open/ off state  at the time between t1-t4 ), wherein the open state set includes a voltage control state for limiting an increase in the input voltage caused by a running-down electric drive motor ( FIG. 6 illustrates the run-down of the electric motor 50 following the switch-out of the operating switch 30. In FIG. 6 it is assumed that the input voltage U.sub.E, following the opening of the operating switch 30 at time point t.sub.1, drops below an undervoltage U.sub.U. If the user then recloses the operating switch 30 at time point t.sub.3, the input voltage U.sub.E rises again, until firstly the undervoltage U.sub.U is exceeded, and thereafter a starting voltage U.sub.S for the restarting of the electric motor 50 is exceeded. Appropriately, the monitoring of the input voltage U.sub.E on the drive circuit 40 in relation to the gradient dU/dt of the rising voltage ramp 15 only proceeds after this time point t′.sub.3. In accordance with the representation of the voltage characteristic in FIG. 5, following the overshoot of the starting voltage U.sub.S a gradient dU/dt of the rising voltage ramp 15 must firstly be determined which exceeds a predefined limiting value. , see parag.0047, lines 1-8).  
In re to claim 16, Gurr discloses (Figs.1-6) , wherein the treatment device (method and apparatus of Figs. 1-6): the drive voltage source (drive circuit 40 ) including an accumulator (on the grounds that the generative motor voltage and the capacitors and/or coils incorporated in the electronics are such that the drive circuit remains operational for a limited time, see parag.0009,lines 3-4. Examiner noted that capacitor is an energy storage device which accept energy, store energy and release energy as needed thus equivalent to accumulator).
Allowable Subject Matter
10. Claims 5,9 and 11 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 

In re to claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein at least one of: the second voltage threshold value is smaller than the first voltage threshold value, wherein the second voltage threshold value is at least 0.75 V smaller than the first voltage threshold value and/or falls within a range from 0.8 times to 0.9 times the first voltage threshold value, the first voltage threshold value is smaller than the voltage source value, wherein the first voltage threshold value is at least 0.25 V smaller than the voltage source value and/or falls within a range from 0.85 times to 0.95 times the voltage source value, the first voltage threshold value falls within a range from 7.5 V to 20.5 V, the second voltage threshold value falls within a range from 6 V to 20.5 V, and the voltage source value falls within a range from 8 V to 20.5 V ”.
In re to claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the open state set includes an inactive state which is different from the voltage control state for not limiting an increase in the input voltage caused by the running-down electric drive motor, and step b) includes: temporally after operating the motor control in the voltage control state, operating the motor control in the inactive state. ”.

In re to claim 11, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first motor switch element is arranged in an electrical manner after the operating switch and before the electric drive motor, and/or a controllable second motor switch element, wherein the second motor switch element is arranged in an electrical manner parallel to the electric drive motor, and operating the motor control in the active state includes at least one of: (i) controlling the first motor switch element alternately in an on state and in an off state by pulse width modulation, and/or wherein operating the motor control in the voltage control state includes: controlling the first motor switch element alternately in the on state and in the off state by pulse width modulation, and/or wherein operating the motor control in the inactive state includes: controlling the first motor switch element continuously in the off state, and (ii) controlling the second motor switch element alternately in an on state and in an off state by pulse width modulation, and/or wherein operating the motor control in the voltage control state includes: controlling the second motor switch element alternately in the on state and in the off state by pulse width modulation, and/or wherein operating the motor control in the inactive state includes: controlling the second motor switch element continuously in the off state.”.

In re to claim 12, claim 12 depend from claim 9, thus are also objected for the same reasons provided above. 
Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839